Citation Nr: 1725766	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an undiagnosed illness or a medically unexplained chronic multisystem illness manifested by abdominal pain, and joint pain of the hands, wrists, elbows, and ankles, claimed as Gulf War Syndrome.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from July 1989 to January 1999, which included service in the Southwest Asia theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The Board notes that in a May 2016 rating decision, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD). Thereafter, in June 2016, the Veteran filed a timely Notice of Disagreement (NOD). A Statement of the Case (SOC) has not been issued with regard to this claim.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction to issue an SOC. Manlincon v. West, 12 Vet. App. 238, 241 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.

The Board remanded the case for further development in June 2015 and October 2016.  That development has been completed and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that she has disabilities consistent with an undiagnosed illness or a medically unexplained chronic multisystem illness that are related to her verified service in Southwest Asia during the Persian Gulf War.  In December 2016, she was afforded a VA examination to address her fatigue.  The examiner diagnosed the Veteran with hypothyroidism, and a snoring disorder.  In addition, the examiner opined that the Veteran did not have chronic fatigue syndrome.  In his rationale, the examiner explained that the fatigue felt by the Veteran was consistent with her hypothyroidism, sleep disorder (snoring), and iron deficiency from anemia.  However, the examiner did not state whether these diagnoses were related to the Veteran's service in the Persian Gulf War, or if they were part of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  To that end, a new VA examination is necessary to address the nature and etiology of the Veteran's conditions related to fatigue.  







Accordingly, the case is REMANDED for the following action:


1. Afford the Veteran a VA Gulf War/ undiagnosed illness examination to determine the nature and etiology of any conditions related to fatigue.  The examiner should specifically address the Veteran's diagnosed hyperthyroid disorder, snoring disorder, and iron deficiency resulting from anemia, and determine if any such disorder is part of a qualifying chronic disability due to an undiagnosed illness or a medically unexplained chronic multisystem illness.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

Of the Veteran's disabilities that are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability is at least as likely as not (50 probability or greater) etiologically related to active military service, or any injury or symptomatology therein.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptom illness, resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also describe pertinent objective findings related to such symptomatology, and comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available for review.

2. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to her representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

